Citation Nr: 0632230	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-06 068	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
spine.

2.  Entitlement to service connection for arthritis of the 
left hip.

3.  Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A local RO hearing was held in November 2003.  The transcript 
is of record.

The issue of service connection for a duodenal ulcer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service medical records are not available, presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).

2.  There is no competent medical evidence showing any back 
disorder, including arthritis during service; developing 
within one year of separation from service; or a current 
diagnosis of arthritis of the spine

3.  There is no competent medical evidence showing arthritis 
during service; developing within one year of separation from 
service; or a current diagnosis of arthritis of the left hip.




CONCLUSIONS OF LAW

1.  Arthritis of the spine was not incurred during active 
duty service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2006).

2.  Arthritis of the left hip was not incurred during active 
duty service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110, 1131, 5103A, (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claims were received in February 2002.  In 
correspondence dated in May 2002, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  The veteran's service personnel and 
medical records are fire-related, presumably destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
In such cases, there is a heightened obligation to assist the 
claimant in the development of his case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991).  Letters dated in December 2001 and January 2002 
informed the veteran his records were fire-related and 
requested that he submit alternative evidence to show his 
claimed disabilities were related to service.  The veteran 
completed a NA Form 13055, identifying possible alternative 
sources for medical records.  In a letter dated in July 2006, 
VA informed the veteran of all measures taken to obtain 
service medical records and other medical records and 
military reports.  Despite massive efforts to locate these 
records, none could be found.  Therefore, the Board finds 
that the content of these letters substantially complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  All 
pertinent development has been undertaken and all available 
evidence has been obtained in this case.  The appellant has 
not identified any additional evidence that could be obtained 
to substantiate the claim.  Therefore, the Board is satisfied 
that VA has assisted the veteran in the development of his 
claim in accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received notice in 
March 2006.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Factual Background

Service medical records are not available, presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  The veteran's DD 214 and certificates of 
honorable discharge are of record.  Notice was received from 
NPRC indicating that there are no extracts of the military 
hospital reports from the Surgeon General's Office (SGO).  
Unit records for the 28th Airdrome and Bomb squadrons were 
searched.  They contained no evidence or information 
pertaining to the veteran or a car accident involving the 
veteran.  

The record contains written correspondence from Phillips 
Petroleum Corporation (P.P.C.), dated in January 1983, in 
which it was noted that there were no medical records from 
the veteran's past employment.  It was indicated that any 
pertinent medical records dated back in 1950's were retained 
only for a three-year period and then destroyed.

The veteran was afforded a personal hearing in September 
2003, during which he testified that he did not have a back, 
hip, or stomach disorder prior to entering military service.  
The veteran alleged that he was hit by a car while crossing 
the street in 1947, while on a pass from the base.  He stated 
that he landed on his side -hitting his head, shoulder and 
hip.  The veteran testified that the military police were 
called and he was taken to the Rapid City Army Airfield 
Hospital, where he remained hospitalized for two weeks and 
could not walk.  The veteran did not recall whether he 
received any further treatment for his back or hip after he 
was released from the hospital. 

The veteran testified that following separation from service, 
he received treatment for his back, on at least one occasion 
in either 1953 or 1954, while working at P.P.C.  He stated 
the treatment consisted of his back being wrapped in tape and 
receiving prescription medication.  He also stated that he 
did not receive any treatment for his hip following 
separation from service.  The veteran further testified that 
two other servicemen witnessed the accident and, at least one 
of them was also hit by the car.  He related that he had 
attempted to contact the individuals, but was unsuccessful.

The available post service private medical treatments records 
show no treatment for a back or left hip disorder.  

The veteran submitted an October 2003 lay statement from 
L.D.W., a retired pharmacist.  L.D.W. indicated that he 
filled the veteran's prescriptions for antispasmodic and 
tranquilizer medications during the mid-fifties and sixties.  


Laws & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141, 143 (1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


Arthritis of the spine

The veteran contends he is entitled to service connection for 
arthritis of the spine, which he alleges was the result of a 
car accident during military service.  The Board has 
considered his contention, but finds however, there is no 
evidence to support the veteran's claim.  

As noted the veteran's service medical records and personnel 
records are unavailable and presumed destroyed.  The veteran 
has proffered evidence, including lay statements and personal 
testimony in attempt to show that he was struck by a car in 
1947; from which he later developed arthritis in his spine.  
The veteran has not, however, provided any medical evidence 
showing he currently has arthritis in his spine.  

There is also no evidence of arthritis developing within one 
year after separation from service in December 1952.  The 
October 2003 lay statement from L.D.W., indicating he filled 
the veteran's prescriptions for antispasmodic and 
tranquilizer medications during the mid-fifties and sixties 
is not probative of the issue on appeal- which is whether the 
veteran had arthritis in his spine from injuries received in 
service.  L.D.W.'s statement does not show that the veteran 
had arthritis then, or that if he did that it was caused by 
an event or injury during military service.

The Board observes that the veteran indicated in his written 
statements he was made aware of the alleged arthritis in his 
spine in 1970, several years after separating from service.  
The veteran has alleged that he was treated for his back.  
While this may be true, P.P.C. no longer has the records 
necessary to substantiate the veteran's allegation.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In this case, the Board observes that there is no 
competent medical evidence showing a current diagnosis of 
arthritis in the spine.  The veteran is not a medical 
professional, and therefore not competent to establish that 
he has arthritis in his spine.  Although he is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence on a matter that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Therefore, the appeal must be denied because the first 
essential criterion for a grant of service connection- 
competent evidence of the claimed disability- has not been 
met.  

Arthritis of the left hip

The veteran contends he is entitled to service connection for 
arthritis of the left hip, which he alleges was the result of 
a car accident during military service.  The Board has 
considered his contention, but finds however, that the 
preponderance of the evidence is against the claim.  

The veteran's service medical records and personnel records 
are unavailable and presumed destroyed.  The veteran has 
proffered evidence, including a lay statement and personal 
testimony in attempt to show that he developed arthritis in 
his hip as residuals from injuries sustained from being hit 
by a car in 1947.  The veteran has testified that he was not 
did not receive any treatment for a hip disorder following 
separation from service.  Most notable, the Board observes 
that no medical evidence has been provided showing a current 
diagnosis of arthritis in the veteran's left hip.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In this case, the Board observes that there is no 
competent medical evidence showing a current diagnosis of 
arthritis in the left hip.  The veteran is not a medical 
professional, and therefore not competent to establish that 
he suffers from arthritis.  Although he is competent to 
provide evidence of any visible symptoms, he is not competent 
to provide evidence on a matter that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the appeal must be denied 
because the first essential criterion for a grant of service 
connection- competent evidence of the claimed disability-has 
not been met.  


ORDER

Service connection for arthritis of the spine is denied.

Service connection for arthritis of the left hip is denied.


REMAND

A medical treatment record of L.E.R., MD., of the Amarillo 
Diagnostic Clinic, reflects a limited consultation dated in 
May 1985.  The record indicated that the veteran had been 
hospitalized in February 1985 with melena.  The diagnosis was 
status-post gastrointestinal bleeding and rule out persistent 
duodenal abnormality.  An upper gastrointestinal study (UGI) 
showed a hiatal hernia and a post-bulbar ulcer.  This record 
also indicates that prior to this; the veteran had been 
taking 4-6 Ecotrin per day and drinking lots of coffee.  A 
June 1985 addendum to this record indicated a normal 
duodenum.  

During the veteran's RO hearing, he testified that he first 
developed stomach troubles in 1953 while working for P.M.C.  
He attributed these stomach problems to the long and 
irregular hours he worked as a military policeman.  The 
veteran stated that his physicians at his place of employment 
told him he was beginning to develop ulcers.  The veteran 
further testified that he was not diagnosed with ulcers until 
the 1980's.  He explained that he went to a VA hospital 
because he was hemorrhaging.  The veteran stated that he had 
been taking between six to eight coated aspirins daily, and 
that they caused the hemorrhage.  The veteran testified that 
during this surgery the doctors discovered a large duodenal 
ulcer.

The claims file only contains VA medical records dated from 
January 2001 to March 2002.  All VA medical records for the 
veteran, included any from 1985, are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim. See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2006).


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he submit any evidence of the 
medical treatment he alluded to at his 
September 2003 hearing, that are in his 
possession.  The veteran should be 
requested to identify all VA treatment he 
has received as it relates to his duodenal 
ulcers; specifically identifying the VAMCs 
at which such treatment was obtained.

2.  Thereafter, the RO should take the 
appropriate measures to obtain any 
outstanding pertinent VA and private 
medical records.  This should include 
records from the VAMC in Amarillo, Texas; 
as well as records from Amarillo 
Diagnostic Clinic from 1985.  If the 
veteran identifies any additional 
providers, or if the RO becomes aware of 
the existence of any additional evidence, 
appropriate steps to obtain such records 
should be undertaken. 

3.  If, after making reasonable efforts, 
the RO is unable to obtain any such 
records, the RO must specifically document 
what attempts were made to obtain the 
records. The RO must notify the claimant 
of the specific records that it is unable 
to obtain and provide him with an 
opportunity to respond.

4.  Thereafter, following any other 
appropriate development, to include any 
additional VA examinations or opinions 
which may be necessary, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, all 
applicable laws and regulations, and the 
reasons for the decision.  The veteran and 
his representative should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


